 



Exhibit 10.12

CONFIDENTIAL SETTLEMENT AGREEMENT

AND RELEASE

by and between

NORTEL NETWORKS LIMITED, NORTEL NETWORKS INC.,

FOUNDRY NETWORKS, INC.,

BOBBY R. JOHNSON, Jr., H. EARL FERGUSON, deceased, and JEFFREY PRINCE.

Effective Date: 25 October 2004

 



--------------------------------------------------------------------------------



 



CONFIDENTIAL
SETTLEMENT AGREEMENT
AND RELEASE

               This Confidential Settlement Agreement and Release (“Settlement
Agreement”) is entered into as of October 25, 2004 (“Effective Date”), by and
between Foundry Networks, Inc., a Delaware corporation (“Foundry”); Bobby R.
Johnson, Jr., a natural person (“Johnson”); the Estate of H. Earl Ferguson,
deceased (“Ferguson”); Jeffrey Prince, a natural person (“Prince”); Nortel
Networks Limited, a corporation organized under the laws of Canada, and Nortel
Networks Inc., a Delaware corporation. Nortel Networks Limited, Nortel Networks
Inc., Foundry, Johnson, Ferguson and Prince are hereinafter referred to jointly
as the “Parties” and each individually as a “Party”.

RECITALS

     A. On March 14, 2001, Nortel Networks Inc. and Nortel Networks Limited
filed the action entitled Nortel Networks Inc. and Nortel Networks Limited,
Plaintiffs, v. Foundry Networks, Inc., Defendant, in the United States District
Court, District Court of Massachusetts, Case No. 0110441WGY. In its answer,
Foundry denied the allegations and asserted various counterclaims against Nortel
Networks Inc. and Nortel Networks Limited (the “Massachusetts Action”).

     B. On October 9, 2002, Foundry filed the action entitled Foundry Networks,
Inc., Plaintiff, v. Nortel Networks Inc. and Nortel Networks Limited,
Defendents, in the United States District Court, Northern District of
California, Case No. C0204909. In their answer, Nortel Networks Inc. and Nortel
Networks Limited denied the allegations and asserted counterclaims against
Foundry and third party complaints against Johnson, Ferguson and Prince (the
“California Action”).

     C. The Parties desire to settle all issues arising out of or relating to
the Actions (as such term is defined below) without any admission of fault or
liability by any Party.

AGREEMENT

     NOW, THEREFORE, in consideration of the mutual covenants and promises set
forth herein, the Parties hereto agree as follows:

     1. Definitions.

               1.1 “Actions” means the Massachusetts Action and the California
Action above.

               1.2 “Affiliate” of an entity means another entity which, directly
or indirectly, controls, is controlled by, or is under common control with the
first entity, where “control” means ownership or control of at least fifty
percent (50%) of the voting power of securities or interests in the entity
controlled. Without limiting the foregoing, Affiliates of Nortel Networks
Limited include Nortel Networks Corporation and all of its Affiliates.

               1.3 “License Agreement” means the License Agreement in the form
attached hereto as Exhibit B.

1



--------------------------------------------------------------------------------



 



               1.4 “Nortel” means, collectively, Nortel Networks Limited and
Nortel Networks Inc. (and includes all companies, assets and/or liabilities
merged into Nortel Networks Limited or Nortel Networks Inc.).

               1.5 “Individual Defendants” means, individually and collectively,
Jeffrey Prince, H. Earl Ferguson, deceased, and Bobby R. Johnson, Jr. and, to
the extent relevant, their estates and heirs.

     2. Dismissals. In consideration of the mutual promises set forth herein,
the Parties will dismiss the Actions by filing with the applicable United States
District Courts the forms attached hereto as Exhibit A (Forms of Dismissal). The
dismissals for the Massachusetts Action and the California Action shall be filed
within five days of the execution by the Parties of the Settlement Agreement and
the License Agreement.

     3. Releases/Covenants Not to Sue

               3.1 Releases. In consideration of the mutual promises set forth
herein, the Parties agree and covenant as follows:

                         (a) Nortel, on behalf of itself and its Affiliates,
owners, predecessors, successors in interest, divisions, assigns, agents,
directors, officers, employees, representatives, attorneys, and all persons
acting by, through, under, or in concert with any of them, hereby releases,
acquits and forever discharges, and irrevocably agrees never to assert a claim
against Foundry, its predecessors, successors in interest, agents, directors,
officers, employees, and current Affiliates, for (1) any and all claims for
patent infringement, known or unknown, arising prior to the Effective Date of
this Settlement Agreement, and (2) any and all claims, which were set forth in
the pleadings at any time by Nortel in the Actions.

                         (b) Nortel, on behalf of itself and its Affiliates,
owners, predecessors, successors in interest, divisions, assigns, agents,
directors, officers, employees, representatives, attorneys, and all persons
acting by, through, under, or in concert with any of them, hereby releases,
acquits and forever discharges, and irrevocably agrees never to assert a claim
against the Individual Defendants, their successors in interest, agents,
directors, officers and employees, for any and all claims or liability, known or
unknown, arising prior to the Effective Date of this Settlement Agreement. This
release includes, without limitation, all claims identified in any pleadings in
any dispute between the Parties, all common law claims, claims under any federal
or state statute, and claims under the law of any foreign country.

                         (c) Foundry, on behalf of itself and its Affiliates,
owners, predecessors, successors in interest, divisions, assigns, agents,
directors, officers, employees, representatives, attorneys, and all persons
acting by, through, under, or in concert with any of them, hereby releases,
acquits and forever discharges, and irrevocably agrees never to assert a claim
against Nortel, its predecessors, successors in interest, agents, directors,
officers, employees, and current Affiliates, for (1) any and all claims for
patent infringement, known or unknown, arising prior to the Effective Date of
this Settlement Agreement, and (2) any and all claims, which were set forth in
the pleadings at any time by Foundry in the Actions

                         (d) Each of the Individual Defendants, on behalf of
himself and his predecessors, successors in interest, assigns, agents,
directors, officers, employees, representatives, attorneys, and all persons
acting by, through, under, or in concert with any of them, hereby releases,
acquits and forever discharges, and irrevocably agrees never to assert a

2



--------------------------------------------------------------------------------



 



claim against Nortel, its current Affiliates, predecessors, successors in
interest, agents, directors, officers and employees, from any and all claims or
liability, known or unknown, arising prior to the Effective Date of this
Settlement Agreement. This release includes, without limitation, all claims
identified in any pleadings in any dispute between the Parties, all common law
claims, claims under any federal or state statute, and claims under the law of
any foreign country.

                         (e) Nothing in this release shall be construed to
release any Party or any Party’s Affiliate from its representations and
obligations under this Settlement Agreement.

                         (f) Nothing contained within this Settlement Agreement
shall prevent or be construed to prevent (i) an assertion of claims, including
patent infringement claims, which accrue upon the termination of the License
Agreement attached hereto as Exhibit B, and/or (ii) the assertion of defenses
and declaratory judgment claims of non-infringement, invalidity, and
unenforceability, including those made in the Actions hereby released, in
opposition to any such assertion of claims.

               3.2 Covenants not to sue.

                         (a) Nortel, on behalf of itself and its Affiliates,
owners, predecessors, successors in interest, assigns, agents, directors,
officers, employees, representatives, attorneys, and all persons acting by,
through, under, or in concert with any of them, hereby covenants and agrees not
to (and not to assist any other person to) maintain or initiate any claim, suit,
challenge, reexamination or other proceedings against Foundry, its current
Affiliates, predecessors and successors in interest, agents, directors,
officers, employees, distributors and all licensees and customers, direct and
indirect, in which the basis of the proceedings is related to any of the claims
made by either Party in the Massachusetts Action or the California Action
provided however, this covenant shall not apply with respect to any future
claim, or any defense thereto (including defenses and declaratory judgment
claims as asserted in the Actions), for any future infringement damages that may
be incurred as the result of conduct occurring after the expiration or
termination of the License Agreement.

                         (b) Nortel, on behalf of itself and its Affiliates,
owners, predecessors, successors in interest, assigns, agents, directors,
officers, employees, representatives, attorneys, and all persons acting by,
through, under, or in concert with any of them, hereby covenants and agrees not
to (and not to assist any other person to) maintain or initiate any claim, suit,
challenge, reexamination or other proceedings against the Individual Defendants
in which the basis of the proceedings is related to any of the claims made by
either Party in the Massachusetts Action or the California Action, provided
however, this covenant shall not apply with respect to any future claim, or any
defense thereto, for any future infringement damages that may be incurred as the
result of conduct occurring after the expiration or termination of the License
Agreement.

                         (c) Each of the Individual Defendants, on behalf of
himself and his, predecessors, successors in interest, assigns, agents,
representatives, attorneys, and all persons acting by, through, under, or in
concert with any of them, hereby covenants and agrees not to (and not to assist
any other person to) maintain or initiate any claim, suit, challenge,
reexamination or other proceedings against Nortel, its current Affiliates,
predecessors and successors in interest, agents, directors, officers, employees,
distributors and all licensees and customers, direct and indirect, in which the
basis of the proceedings is related to any of the claims made by either Party in
the Massachusetts Action or the California Action.

3



--------------------------------------------------------------------------------



 



                         (d) Foundry, on behalf of itself and its Affiliates,
owners, predecessors, successors in interest, assigns, agents, directors,
officers, employees, representatives, attorneys, and all persons acting by,
through, under, or in concert with any of them, hereby covenants and agrees not
to (and not to assist any other person to) maintain or initiate any claim, suit,
challenge, reexamination or other proceedings against Nortel, its current
Affiliates, predecessors and successors in interest, agents, directors,
officers, employees, distributors and all licensees and customers, direct and
indirect, in which the basis of the proceedings is related to any of the claims
made by either Party in the Massachusetts Action or the California Action,
provided however, this covenant shall not apply with respect to any future
claim, or any defense thereto (including defenses and declaratory judgment
claims as asserted in the Actions), for any future infringement damages
occurring after the expiration or termination of the License Agreement. With
regard to US Patent No. 5,732,080, the ongoing reexamination of such patent
shall not be considered as Foundry maintaining a reexamination; provided,
however, Foundry shall not take any additional action in furtherance of such
reexamination.

                         (e) For a period of 24 months from the Effective Date
(“the Hold Off Period”), Nortel, on behalf of itself and its Affiliates, owners,
predecessors, successors in interest, assigns, agents, representatives, and all
persons acting on their behalf, hereby covenants and agrees not to (and not to
assist any other person to) assert any claim, suit, or other proceedings against
Foundry, its predecessors and successors in interest, agents, directors,
officers, employees, and its current Affiliates arising from any activity or
conduct, known or unknown, occurring prior to the Effective Date. All statutes
of limitation will be tolled during the Hold Off Period.

                         (f) For a period of 24 months from the Effective Date
(“the Hold Off Period”), Foundry, on behalf of itself and its Affiliates,
owners, predecessors, successors in interest, assigns, agents, representatives,
and all persons acting on their behalf, hereby covenants and agrees not to (and
not to assist any other person to) assert any claim, suit, or other proceedings
against Nortel, its predecessors and successors in interest, agents, directors,
officers, employees, and its current Affiliates arising from any activity or
conduct, known or unknown, occurring prior to the Effective Date. All statutes
of limitation will be tolled during the Hold Off Period.

               3.3 Waiver. All rights under Section 1542 of the Civil Code of
the State of California, and under any and all similar laws of any governmental
entity, relating to the claims released in Section 3.1 (Release) are hereby
expressly waived. Each Party and its Affiliates is aware that said Section 1542
of the Civil Code provides as follows:

A general release does not extend to claims which the creditor does not know or
suspect to exist in his favor at the time of executing the release, which if
known by him must have materially affected his settlement with the debtor.

     4. Not an Admission. It is understood that this Settlement Agreement does
not constitute an admission of any liability by any Party or any Party’s
Affiliate, but is a compromise of disputed claims.

     5. Full Settlement. The Parties agree that this Settlement Agreement is a
full and complete settlement of the rights and liabilities of the Parties in
connection with the claims released in Section 3.1 (Release). This Settlement
Agreement constitutes a full and complete defense to, and may be used to obtain
an injunction against, any action, suit, claim, or other proceeding of any type,
which may be prosecuted, initiated or attempted in violation of the terms

4



--------------------------------------------------------------------------------



 



hereof. Each of the Parties, each of their Affiliates, and any party released in
Section 3.1 Release shall be entitled to receive, as determined by a court of
competent jurisdiction, reasonable attorneys’ fees and other related legal
expenses incurred in defending against any suit, action or claim brought or
attempted in violation of the terms of this Settlement Agreement.

     6. License Agreement. Foundry and Nortel shall execute and deliver,
concurrently with the execution of this Settlement Agreement, the License
Agreement. In the event of a conflict between the License Agreement and the
Settlement Agreement, the terms of the License Agreement shall prevail.

     7. Payment. In partial consideration for this Settlement Agreement, Foundry
shall pay Nortel in accordance with the provisions of the License Agreement.

     8. Breach. Nothing herein shall be construed as relieving a Party or any
Party’s Affiliate of obligations to perform as required herein. The failure of
either Party or any Party’s Affiliate to perform obligations set forth herein
shall constitute a material breach hereof. If a material breach remains
uncorrected for more than thirty (30) days after a Party’s receipt of written
notice specifying in reasonable detail the nature of the material breach, the
non-breaching Party may sue the breaching Party and any applicable Affiliate in
any court of competent jurisdiction for breach of this Settlement Agreement and
shall have all rights and remedies available to it at law or equity, including,
without limitation, assessment of damages or termination of one or more
provisions hereof.

     9. Confidentiality. No sooner than October 26, 2004, the Parties shall
issue a joint press release in the form attached hereto as Exhibit C.
Furthermore, the confidentiality provisions set forth in Section 8.2
Confidentiality of the License Agreement shall also apply to this Settlement
Agreement.

     10. Miscellaneous.

           10.1 Attorneys’ Fees. Each Party shall be responsible for its own
attorneys fees and costs incurred in connection with the Actions and their
settlement, including the drafting of this Settlement Agreement, the License
Agreement and the dismissals.

           10.2 Representation. Each Party hereby declares and represents that
it is executing this Settlement Agreement after consultation with its own
independent legal counsel.

           10.3 Entire Agreement. This Settlement Agreement (including the
License Agreement and the other Exhibits) constitutes the entire agreement
between the Parties concerning the subject matter thereof. All prior agreements,
promises or negotiations between the Parties with respect hereto are merged into
this Settlement Agreement. The Parties can only modify this Settlement Agreement
in writing. This Settlement Agreement shall be governed by the law of the
Commonwealth of Massachusetts, excluding its conflict of law provisions.

           10.4 Authority. Each Party represents that it has the power and
authority to enter into this Settlement Agreement, to perform all transactions,
duties and obligations and to grant all rights and releases herein set forth.

           10.5 Successors, Assigns and Beneficiaries. This Settlement Agreement
shall inure to the benefit of and shall bind the successors, assigns,
representatives, beneficiaries and

5



--------------------------------------------------------------------------------



 



attorney(ies) of the Parties, and each of them. Each entity identified in
Sections 3 (Release) is an intended third party beneficiary of this Settlement
Agreement.

               10.6 Counterparts. This Settlement Agreement may be executed in
any number of original, fax or copied counterparts, each of which shall be
deemed to be an original and all of which together shall be deemed to be one and
the same instrument.

               10.7 Further Acts. Each Party to this Settlement Agreement agrees
to perform any further acts and to cause its Affiliates to perform such further
acts, and execute and deliver and to cause its Affiliates to execute and deliver
any further documents that may be reasonably necessary to carry out the
provisions of this Settlement Agreement.

               10.8 Notices. Notices pursuant to this Settlement Agreement shall
be provided to the appropriate Party at the following address/number by means of
(a) hand delivery, (b) overnight courier, (c) certified (or its equivalent),
return receipt requested, prepaid mail, or (d) facsimile (provided a
confirmation copy is mailed within one (1) business day thereafter by means of
certified (or its equivalent), return receipt requested, prepaid mail)):

If to Nortel:

     

  Nortel Networks Limited

  8200 Dixie Road, Suite 100

  Brampton, Ontario, Canada L6T 5P6

  Attention: Licensing Team

  Fax: (905) 863-8431
 
   

  with a copy to:
 
   

  Nortel Networks Inc.

  2221 Lakeside Blvd.

  Richardson, Texas 75082

  Attention: Licensing Team Lead

  Fax: (972) 684-3127
 
   
If to Foundry:
  Foundry Networks. Inc.

  Chief Financial Officer

  P.O. Box 649100

  San Jose, California 95164-9100
 
   

  with a copy to:
 
   

  Vice President/Legal Department

  P. O. Box 649100

  San Jose, California 95164-9100
 
   

  Facsimile: 408-586-1909

6



--------------------------------------------------------------------------------



 



     
For the Individual Defendants:
  RUBY & SCHOFIELD

  Allen Ruby, Esq. (SBN 47109)

  125 South Market Street, Suite 1001

  San Jose, California 95113

  Telephone: (408) 998-8500

Notices are deemed effective upon the data of delivery, in the case of hand
delivery and facsimile, provide however, such delivery is prior to 5:00 p.m.
Eastern time on a business day; the next business day, in the case of overnight
courier, and three (3) business days after being mailed, if sent by certified
(or its equivalent), return receipt requested, prepaid mail. If notice is
provided by hand delivery or facsimile after 5:00 p.m. Eastern time on the date
of delivery, then notice shall be deemed effective on the next business
following the date of delivery.

               10.9 Section Headings. Section headings are inserted for
convenience only, and shall not be used in any way to construe the terms of this
Settlement Agreement.

               10.10 Severability. If any provision of this Settlement Agreement
is held to be invalid or unenforceable, such provision shall be treated as
though it were deleted from this Settlement Agreement and this Settlement
Agreement and the remainder of its provisions shall remain in full force and
effect, and the Parties shall mutually agree upon a new, valid and enforceable
provision which most closely approximates the effect and intent of the invalid
or unenforceable provision, including its economic impact, to replace the
invalid or unenforceable provision.

               10.11 No Waiver. No failure to take action on account of any
default or breach of this Settlement Agreement, or to exercise any right under
this Settlement Agreement, shall constitute a waiver. A waiver of rights can
only be effected by means of a written document executed by the Party waiving
such rights.

7



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the Parties hereto have executed this Settlement Agreement
as of the date set forth in the preamble above.

         
FOUNDRY NETWORKS, INC.
  FOUNDRY NETWORKS, INC.      
By:
/s/ Bobby R. Johnson, Jr.
  By: /s/ Timothy D. Heffner
 

--------------------------------------------------------------------------------

   

--------------------------------------------------------------------------------

Its:
President and CEO.
 
Its: Chief Financial Officer
 
       
 
     
BOBBY R. JOHNSON, JR.
     
 
     
By:
/s/ Bobby R. Johnson, Jr.      
 

--------------------------------------------------------------------------------

     
 
     
ESTATE OF H. EARL FERGUSON
     
 
     
By:
/s/ Barbara J. Ferguson      
 

--------------------------------------------------------------------------------

     
 
     
JEFFREY PRINCE
     
 
     
By:
/s/ Jeffrey Prince      
 

--------------------------------------------------------------------------------

     
 
     
NORTEL NETWORKS INC.
  NORTEL NETWORKS LIMITED
 
     
By:
/s/ Ernest R. Higginbatham
  By: /s/ Nicholas J. DeRoma
 

--------------------------------------------------------------------------------

   

--------------------------------------------------------------------------------

Its:
ASSISTANT SECRETARY
 
Its: Chief Legal Officer
 
     

--------------------------------------------------------------------------------

 
 
       

  By: /s/ Blair E. Morrisson  

   

--------------------------------------------------------------------------------

 

  Its: Assistant Secretary  

   

--------------------------------------------------------------------------------

8